Plaintiff in error B.H. McKellop appealed from an order of the district court of Seminole county claiming error in a judgment for the defendant, in which McKellop sought to declare illegal certain acts of a former guardian.
On the 4th day of October, 1930, plaintiff in error filed herein his brief, which in many respects fails to comply with rule 26. The orders of the court complained of are not abstracted nor mentioned, except in a general way in the assignments of error, and the specifications of error are not set out.
All the parties interested in the matter have filed their application jointly to dismiss the appeal and have alleged that the questons have become moot.
Under the holdings in the case of Norman v. Norman,86 Okla. 201, 207 P. 970, and Loomer v. Scott, 43 Okla. 212,141 P. 1107, the appeal is dismissed.
Note. — See under (1) 2 R. C. L. 176; R. C. L. Perm. Supp. p. 360; R. C. L. Pocket Part, title "Dismissal, etc.," § 26.